Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 13 September 2021 for application number 16/924,827.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Ronald Rudder on 17 December 2021 and 23 December 2021.

The application has been amended as follows: 
1. (Currently Amended) A memory controller that controls a memory device including a plurality of memory blocks, the memory controller comprising:
a flash translation layer that translates a logical block address received from a host into a physical block address and generates translation information on the translated physical block address; and


wherein the translation information includes information indicating whether the translated physical block address is an address of a memory block unit or an address of a page unit.
wherein, when the translated physical block address is the address of the page unit, the translation information additionally includes information on a number of pages corresponding to the translated physical block address.
wherein, when the request received from the host is a program request, the dummy read controller outputs the dummy read command for the memory block coupled to the target block when the number of pages corresponding to the translated physical block address is determined, based on the translation information, to exceed a reference value.

2. (Canceled) 

3. (Currently Amended) The memory controller of claim 1, wherein, when the request received from the host is an erase request, the dummy read controller outputs the dummy read command for the memory block coupled to the target block after outputting an erase command corresponding to the erase request.

1, wherein, when the request received from the host is an erase request, the dummy read controller outputs the dummy read command for the memory block coupled to the target block after checking whether the translated physical block address is the address of the memory block unit based on the translation information.

5. (Canceled)

6. (Canceled)

7. (Currently Amended) The memory controller of claim 1, wherein, when the request received from the host is a read request, the dummy read controller outputs the dummy read command for the memory block coupled to the target block when the number of pages corresponding to the translated physical block address is determined, based on the translation information, to exceed a reference value.

8. (Currently Amended) The memory controller of claim 1, wherein the dummy read controller is further configured to generate the dummy read command for instructing that a dummy read voltage be applied to all word lines connected to the memory block coupled to the target block.

9. (Original) The memory controller of claim 8, wherein the dummy read controller is further configured to set a level of the dummy read voltage to a level for turning on memory cells 

10. (Original) The memory controller of claim 1, wherein the dummy read command instructs that the dummy read operation be performed on the target block.

11. (Original) The memory controller of claim 10, wherein the memory device is a mullti- plane structure, and the dummy read command is a multi-plane read command.

12. (Currently Amended) A method of operating a memory controller that controls a memory device including a plurality of memory blocks, the method comprising:
receiving a request and a logical block address corresponding to the request from a host;
outputting a command corresponding to the request received from the host and a physical block address obtained by translating the logical block address;
generating translation information on the translated physical block address; and
outputting, to the memory device, a dummy read command for a memory block coupled to a target block through a block word line among the plurality of memory blocks after an operation corresponding to the request received from the host is performed on the target block, based on the received request and the translation information;
wherein the translation information includes information indicating whether the translated physical block address is an address of a memory block unit or an address of a page unit;
wherein, in response to determining the translated physical block address is the address of the page unit, the translation information additionally includes information on a number of pages corresponding to the translated physical block address.
wherein, in response to determining the request received from the host is a program request, a dummy read controller outputs the dummy read command for the memory block coupled to the target block in response to determining the number of pages corresponding to the translated physical block address is determined, based on the translation information, to exceed a reference value.

13. (Canceled)

14. (Currently Amended) The method of claim 12, wherein in outputting the dummy read command, in response to determining 

15. (Currently Amended) The method of claim 12, wherein in outputting the dummy read command, in response to determining 

16. (Canceled)



18. (Currently Amended) The method of claim 12, wherein in outputting the dummy read command, in response to determining 

19. (Currently Amended) The method of claim 12, wherein the dummy read command instructs that a dummy read voltage is be performed on all word lines connected to the memory block coupled to the target block.

20. (Currently Amended) An operating method of a controller, the operating method comprising:
controlling a memory device to perform a target operation on a target block or on at least a set number of pages within the target block, the memory device including one or more planes each including blocks each including plural pages; and
controlling the memory device to perform, after the target operation, a dummy read operation on at least one of the target block and one or more memory blocks coupled to the target block through a block word line within the one or more planes, wherein the dummy read operation is performed with a read voltage level to turn on all of memory cells within the one or more memory blocks;
wherein the translation information includes information indicating whether the translated physical block address is an address of a memory block unit or an address of a page unit.
wherein, in response to determining the translated physical block address is the address of the page unit, the translation information additionally includes information on a number of pages corresponding to the translated physical block address.
wherein, in response to determining the request received from the host is a program request, a dummy read controller outputs the dummy read command for the memory block coupled to the target block in response to determining the number of pages corresponding to the translated physical block address is determined, based on the translation information, to exceed a reference value.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1, 12, and 20 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious when a host receives a program request, a dummy read controller outputs a dummy read command for a memory block coupled to a target block when the determined number of pages corresponding to a translated physical block address, based on translation information, exceeds a reference value. The prior art of record teaches the dummy read controller outputting a dummy read command when the host receives a request and translation information 
Dependent claims 3, 4, 7 – 11, 14, 15, 18 and 19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183